          Case 1:19-cv-04915-VEC Document 27-1 Filed 03/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 : Civil Action No. 1:19-cv-04915-VEC
                             Plaintiff,                          :
                                                                 :
                             vs.                                 :
                                                                 :
[REDACTED]                                                       :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                                  WITH PREJUDICE

         PLEASE TAKE NOTICE, Plaintiff has settled this matter with [Redacted]

 (“Defendant”) through its counsel.        Pursuant to the settlement agreement’s terms, Plaintiff

 hereby voluntarily dismisses Defendant from this action with prejudice. The Defendant

 [Redacted] was assigned the IP Address 70.19.75.125. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i)

 Defendant [Redacted] has neither answered Plaintiff’s Complaint nor filed a motion for summary

 judgment.

         Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.

 Dated: March 17, 2020                                   Respectfully Submitted,

                                                 By:     /s/ Kevin T. Conway
                                                         Kevin T. Conway (KC-3347)
                                                         80 Red Schoolhouse Road, Suite 110
                                                         Spring Valley, NY 10977
                                                         T: (845) 352-0206
                                                         F: (845) 352-0481
                                                         Email: ktcmalibu@gmail.com
                                                         Attorneys for Plaintiff




                                                    1
        Case 1:19-cv-04915-VEC Document 27-1 Filed 03/18/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I hereby certify that on March 17, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.



                                                  By: /s/ Kevin T. Conway, Esq.
                                                  Kevin T. Conway, Esq.

cc:    Via e-mail:
       Antonelli Law Firm
       Attorneys for Defendant




                                             2
